Fish, C. J.
The judgment sought to he reviewed in this case is one rendered on a petition which in substanee was for the change of venue in a criminal ease. Since the ratification of the constitutional amendment of November 7, 1916, fixing the jurisdiction of the Supreme Court and the Court of Appeals, the latter court and not the Supreme Court has jurisdiction to review the judgment in such case; and therefore it is transferred to the Court of Appeals. Ruffin v. State, this day decided, ante, 743.

All the Justices concur.